*598SUMMARY ORDER
Petitioner Reuters America, LLC appeals from a judgment of the United States District Court for the Southern District of New York (Stein, J.) entered on March 9, 2010 that denied Reuters’s petition to stay two arbitration proceedings with Appellee Newspaper Guild of New York, Local 3. We agree with the district court that the arbitration clause of the parties’s latest collective bargaining agreement applies here. Accordingly, the judgment of the district court is hereby AFFIRMED.